Virgin, J.
The policy of the legislature, as clearly manifested by the numerous statutes, general and special, enacted during the past few years, has been to encourage the propagation and culture of fresh water fish, and thus to replenish and re-stock our lakes, ponds and streams. Directed to the same general result, are those *267statutes which prohibit the taking of fish, at any season of the year, by spear, grapnel, net and other like means of wholesale destruction.
The statute on which this complaint is founded, limits the mode of taking fish from “Webb’s Pond” to the “ordinary process of angling with single bait hook and line or artificial fly.” Private and Special Laws of 1870, c. 310. The act of 1868, c. 581, of the Private and Special Laws of that year, relating to fishing in Moosehead lake, defines the lawful mode as “the ordinary process of angling, with baited hook and line, or by surface fishing with the artificial fly.” Private and Special Laws of 1872, c. 60, “angling with the single bait, hook and line, or artificial fly.” All these statutes were intended to remedy the same mischief, and should receive the same interpretation, notwithstanding the slight difference in their phraseology and punctuation.
Taking fish by means of numerous single baited hooks and lines set in as many holes cut through the ice, and tended by one person, is a clear violation of the statute. Case to stand for trial.
Appleton, O. J., Walton, Dickerson, Barrows and Peters, JJ., concurred.